Case 4:16-cr-00334-DC Document 89 Filed 06/11/20 Page 1 of 1

PROB 35 Report and Order Terminating Probation/Supervised Release F | L E D
Prior to Original Expiration Date

JUN 1 1 2029
UNITED STATES DISTRICT COURT ced;

- DISTRICT CLE;
pESIE DIS ICT OF TEXAS

 
  
 

FOR THE

DEPUTY

WESTERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA

V. Crim. No. 4:16-CR00334-003

 

Nohely Valenzuela

On December 19, 2016, the above named Defendant was sentenced in the above numbered cause to five (5) years
probation for the offense of Possession Marihuana with Intent to Distribute in violation of 21 U.S.C § 841(a)(1) and 18 U.S.C §
2. On December 19, 2016, the Defendant released from federal custody and commenced service of the term of supervised release
which was scheduled to be in effect until December 18, 2021. The probation officer now reports that the probationer has complied
with the terms and conditions of supervision and is no longer in need of any type of Court supervision. Pursuant to Title 18 United

States Code § 3583(e)(1), the U.S. Probation Officer recommends that the probationer be discharged from supervision.

Respectfully submitted,

Adwong

Shanequa Irving, U.S. Probation Officer

 

ORDER OF COURT

Pursuant to the above report, it is ordered that the supervised releasee be relieved from supervision of the United States

(AF

David Counts

Probation Office and that the proceedings in the case be terminated.

Dated this 11th day of June 2020

 

United States District Judge
